PETITION POR A RE-,HEARING,
BY G. H. BIBB, ESQ.,
. „ .... (®n ™ assignment of error that the circuit court, erred in refusing, to grant a new trial, moved for on the ground that the verdict was, contrary to evidence.^
Nothing but an imperious sens.e of duty could corny, pel me to ask the coprt to re-hear the case of Enos Daniel vs. V. Daniel.
The a^tion is for deceit i.n concealing the. unsound-, I1CSS of th© sl&VG*
1 The wholií case on the part of the plaintiff below, rests uPon testimony of an old, superannuated man,' incapable of moving out of the house.’ Taking his; statement singly, it does prove fraud, or concealment,’ or deceit; but the repelling testimony of the several witnesses for the defendant below, shows the debilitated state of the old man’s mind, and his incapacity to, recoilecttnily.
The statements of the plaintiff, made in the presence, of others, proved and corroborated beyond doubt, show,, that there was no fraud, no concealment. Of all the, cases reported, where a new trial was awarded by the;. *263appellate court, becausé the veráict Was against the weight of evidence, this appears to my mind one of the clearest-.-A repeating is asked.
December 23.
Bibb, for plaintiff; Crittenden, for defendant.
BIBB, for plaintiff.
The court, on consideration, overruled the petition.